[Letterhead of Cahill Gordon & Reindel llp] (212) 701-3491 February 10, 2011 Re: Trans World Entertainment Corporation Form 10-K for Fiscal Year Ended January 30, 2010 Filed April 15, 2010 Definitive 14A Filed May 19, 2010 Form 10-Q for Fiscal Period Ended May 1, 2010 Filed June 10, 2010 Form 10-Q for Fiscal Period Ended July 31, 2010 Filed September 9, 2010 Form 10-Q for Fiscal Period Ended October 31, 2010 Filed December 9, 2010 File No. 000-14818 Dear Ms. Thompson: On behalf of and as counsel to Trans World Entertainment Corporation (the “Company”), we have requested an extension of time to reply to your letter dated January 28, 2011 to Mr. Robert Higgins of the Company, regarding the above-referenced reports, until February 28, 2011.Per Lilyanna Peyser ‘s voice mail message back to me earlier today, our request for an extension until February 28, 2011 was granted. The Company appreciates the Staff’s consideration.The Company continues to diligently prepare a response. -2- Please direct any questions or concerns regarding this request to the undersigned at the number indicated above.Thank you for your attention. Sincerely, /s/ Stuart Downing Stuart Downing Jennifer K. Thompson Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 cc: Sondra Snyder Andrew Blume Lilyanna Peyser James Allegretto Robert J. Higgins William M. Hartnett
